Exhibit 23.1 Ronald R. Chadwick, P.C. Certified Public Accountant 2851 South Parker Road Suite 720 Aurora, Colorado 80014 Phone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in the Registration Statement of Ultimate Novelty Sports Inc. on Form S-1 of my Report of Independent Registered Public Accounting Firm dated January 6, 2012, on the consolidated balance sheets of Ultimate Novelty Sports Inc. as at March 31, 2011, and the related consolidated statements of operations, stockholders' (deficit), and cash flows for the period from April 23, 2010 (inception) through March 31, In addition, I consent to the reference to me under the heading “Experts” in the Registration Statement. Aurora, Colorado /s/ Ronald R.Chadwick, P.C. January 30, 2012 RONALD R. CHADWICK, P.C.
